         Case 2:15-cr-00228-GAM Document 82 Filed 02/08/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                            :
                                                    :
                              v.                    :              CRIMINAL ACTION
                                                    :              No. 15-228-1
DAVORIS CARTER                                      :
                                                    :


McHUGH, J.                                                                  February 8, 2021


                                       MEMORANDUM

      This is a motion for compassionate release under 18 U.S.C. § 3582. Petitioner Davoris

Carter pleaded guilty to Hobbs Act robbery and carrying a firearm during a crime of violence.

With an offense level of 17 and a criminal history category of III, coupled with an 84-month

mandatory minimum, he faced a guideline range of 114 to 121 months.


       The Government argued for a sentence at the upper end of that range, but I granted a

downward variance, sentencing Mr. Carter to a total of 96 months. He has served approximately

70 months, and now seeks early release because of the COVID pandemic and conditions at FCI-

Allenwood, where he is serving his sentence.


       Having reviewed the record, the motion will be denied.


       The statute requires “extraordinary and compelling reasons” in order to grant release.

§3582 (c)(1)(A) (i). Defendant fails to meet that standard. Mr. Carter advances three conditions




                                                1
             Case 2:15-cr-00228-GAM Document 82 Filed 02/08/21 Page 2 of 4




that he contends place him at risk of COVID – obesity, asthma, and blindness in his left eye. In

fact, as discussed below, he contracted COIVD without serious consequences.


          As to obesity, Mr. Carter, is overweight but not clinically obese, and his Body Mass

Index of 29.8 is at most a potential risk factor for severe illness from COIVD. 1 As to asthma, his

medical records reflect a mild case treated periodically with inhalers. Based on the available

scientific evidence, according to the CDC, the most that can be said is that even moderate to

severe asthma “might” pose an increased risk. 2 With respect to his limitation of vision, it is a

condition he has needed to cope with since childhood, and visual impairment has not been

identified as a COVID risk. He is 30 years of age, independent in activities of daily living, and

the overall condition of his health is good. Consequently, he falls well short of the controlling

standard.


          Unfortunately, Mr. Carter contracted COVID in late September of 2020 after this motion

was filed. Fortunately, the medical records reflect virtually no symptoms and there is no

evidence of lasting effects. The available scientific evidence suggests that there is a protective

development of antibodies among recovered COVID patients, lowering future risk. According to

the United States Department of Health and Human Services, “of the millions of patients who

have recovered from COVID-19, which is caused by a coronavirus, only a handful have been

confirmed as having gotten the disease again. Based on the reported recurrence rate from the

early stages of ongoing research, the chances of becoming reinfected appear to be very small.”

https://combatcovid.hhs.gov/ive-had-covid-19 (last visited February 2, 2021). The National




1
    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html

https://www.cdc.gov/coronavirus/2021-ncov/need-extra-precautions/asthma.html
2


                                                       2
          Case 2:15-cr-00228-GAM Document 82 Filed 02/08/21 Page 3 of 4




Cancer Institute reached a similar conclusion, advising that the COVID-19 antibody “protective

effect is strong and comparable to the protection afforded by effective SARS-CoV-2 vaccines,

although developing protection from vaccination is much safer than from natural infection. This

finding suggests that people who have a positive antibody test result using widely available

assays have substantial immunity to SARS-CoV-2 and are at lower risk for future infection.”

https://www.cancer.gov/news-events/cancer-currents-blog/2020/coronavirus-antibodies-protect-

against-future-infection (last visited February 2, 2021) And British researchers at the University

of Oxford found that those who previously had COVID-19 have a low risk of reinfection for at

least six months. https://www.ox.ac.uk/news/2020-11-20-prior-covid-19-infection-offers-

protection-re-infection-least-six-months (last visited February 2, 2021).


        Mr. Carter’s fears about the pandemic proved to be correct, and so a fear of reinfection

would be understandable. Nonetheless, the Court of Appeals had made clear that “the mere

existence of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release, especially considering BOP’s

statutory role, and its extensive and professional efforts to curtail the virus’s spread.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Those efforts did not prevent an outbreak at

Allenwood. But the BOP’s efforts continue nonetheless, and upon review of the relevant

statistics positive cases have significantly declined and thankfully no infection at Allenwood has

resulted in death.


       An analysis of the factors set forth in 18 U.S.C. §3553(a) also weigh against release. Mr.

Carter committed a robbery where he pointed a shotgun at his victim. He has two prior offenses

involving violent conduct, an assault at age 21 where he kicked the victim in the face and head,

and a retail theft at age 23 where he shoved a store clerk to the ground. Despite the seriousness

                                                  3
         Case 2:15-cr-00228-GAM Document 82 Filed 02/08/21 Page 4 of 4




of his conduct and his prior violent act he benefited from a significant downward variation at the

time of sentencing based on his hardships as a child. Given his reduced sentence, early release

on the record as it stands would not sufficiently take into account the seriousness of his crimes,

the need to promote respect for the law, the need to impose adequate punishment, and the need

to deter Mr. Carter from future violent conduct.


       For these reasons, the motion will be denied.




                                                         /s/ Gerald Austin McHugh
                                                       United States District Judge




                                                   4
